Name: 1999/800/EC: Council Decision of 22 October 1999 on concluding the Protocol concerning specially protected areas and biological diversity in the Mediterranean, and on accepting the annexes to that Protocol (Barcelona Convention)
 Type: Decision
 Subject Matter: environmental policy;  natural environment;  European Union law
 Date Published: 1999-12-14

 Avis juridique important|31999D08001999/800/EC: Council Decision of 22 October 1999 on concluding the Protocol concerning specially protected areas and biological diversity in the Mediterranean, and on accepting the annexes to that Protocol (Barcelona Convention) Official Journal L 322 , 14/12/1999 P. 0001 - 0017COUNCIL DECISIONof 22 October 1999on concluding the Protocol concerning specially protected areas and biological diversity in the Mediterranean, and on accepting the annexes to that Protocol (Barcelona Convention)(1999/800/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 175(1) thereof, in conjunction with the first sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Community is a Contracting Party to the Convention for the Protection of the Mediterranean Sea against Pollution(2), hereinafter referred to as the "Barcelona Convention", and has also concluded four of the Protocols adopted within the framework of the Barcelona Convention, namely, the Protocol for the prevention of pollution by dumping from ships and aircraft(3), the Protocol concerning cooperation in combating pollution by oil and other harmful substances(4), the Protocol for protection against pollution from land-based sources(5) and the Protocol concerning specially protected areas(6);(2) The Commission, on behalf of the Community and within the working group set up by the Contracting Parties to the Barcelona Convention, has taken part in the negotiations on the Protocol concerning specially protected areas and biological diversity in the Mediterranean and from the date of its entry into force, the new Protocol, pursuant to Article 32 thereof, is to replace the first version of the Protocol concerning specially protected areas in the Mediterranean;(3) In Barcelona on 10 June 1995 the Community signed the new Protocol concerning specially protected areas and biological diversity in the Mediterranean, hereinafter referred to as "the Protocol";(4) In addition to the provisions relating to the conservation of sites of Mediterranean importance, the new version of the Protocol provides for drawing up lists of endangered or threatened species and species whose exploitation is regulated (annexes to the Protocol);(5) The Final Act of the Conference of Plenipotentiaries (Barcelona, 9 and 10 June 1995), at which the Protocol was adopted and signed, provides for the annexes to the Protocol to be adopted at a future meeting of the Plenipotentiaries;(6) The annexes were adopted at the Conference of Plenipotentiaries held in Monaco on 24 November 1996 and preceded by a meeting of experts on 23 November 1996; the annexes were open for signing during the Conference; the Commission had no mandate to represent the Community;(7) The Mediterranean Member States, as Contracting Parties to the Barcelona Convention and its Protocols, were present at the Conference of Plenipotentiaries and signed the annexes; in the final act of the Conference, however, they stated that, where the annexes covered spheres of Community competence, they would take any necessary action provided the Community was a signatory to the annexes;(8) Under Article 174 of the Treaty, Community policy on the environment contributes to pursuit of objectives which include preserving, protecting and improving the quality of the environment and promoting measures at international level to deal with regional or worldwide environmental problems;(9) The Protocol and the annexes thereto cover areas of Community environmental competence (Directive 79/409/EEC on the conservation of wild birds(7), Directive 92/43/EEC on the conservation of natural habitats and of wild fauna and flora(8) and concern species whose exploitation is regulated under the common fisheries policy (CFP); the Community is taking steps in this context to ensure that the conclusion of these international agreements neither conflicts with, nor alters the scope of, current Community law,HAS DECIDED AS FOLLOWS:Article 11. The Protocol concerning specially protected areas and biological diversity in the Mediterranean and the annexes thereto are hereby approved on behalf of the Community.2. The text of the said Protocol and the annexes thereto are attached to this Decision.Article 21. The President of the Council shall deposit with the depositary, on behalf of the Community and in accordance with Article 30 of the Protocol concerning specially protected areas and biological diversity in the Mediterranean, the instrument concluding that Protocol(9).2. The President of the Council shall notify, on behalf of the Community, acceptance of the annexes to the Protocol concerning specially protected areas and biological diversity in the Mediterranean, in accordance with Article 16 of the Convention for the Protection of the Mediterranean Sea against Pollution(10). The Community's acceptance shall be accompanied by the following statement: "The Community will help implement the provisions laid down in the annexes by setting up the Natura 2000 network".Article 3This Decision shall be published in the Official Journal of the European Communities.It shall take effect on the day of its adoption.Done at Luxembourg, 22 October 1999.For the CouncilThe PresidentS. MÃ NKÃ RE(1) OJ C 219, 30.7.1999, p. 186.(2) Decision 77/585/EEC, OJ L 240, 19.9.1977, p. 1.(3) Decision 77/585/EEC, OJ L 240, 19.9.1977, p. 1.(4) Decision 81/420/EEC, OJ L 162, 19.6.1981, p. 4.(5) Decision 83/101/EEC OJ L 67, 12.3.1983, p. 1.(6) Decision 84/132/EEC OJ L 68, 10.3.1984, p. 36.(7) OJ L 103, 25.4.1979, p. 1. Directive as last amended by Directive 97/49/EC (OJ L 223, 13.8.1997, p. 9).(8) OJ L 206, 22.7.1992, p. 7. Directive as last amended by Directive 97/62/EC (OJ L 305, 8.11.1997, p. 42).(9) The date of entry into force of the Protocol concerning specially protected areas and biological diversity in the Mediterranean will be published in the Official Journal of the European Communities by the General Secretariat of the Council of the European Union.(10) The date of entry into force of the annexes to the Protocol concerning specially protected areas and biological diversity in the Mediterranean will be published in the Official Journal of the European Communities by the General Secretariat of the Council of the European Union.